Title: From James Madison to Edmund Randolph, 4 June 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. June 4th. 1782.

I found no difficulty in the bill remitted by Mr. F. Webb. As it was not made payable to you, even the forms of business did not require your endorsement.
According to your request I send an authenticated extract from the Journals of the vote of Congress on the clause which interdicts British Manufactures. It has however been for some time in print, and will probably have been at Richmond before you receive the manuscript copy. The arguments urged against the measure appear to me in the same light in which you describe them. The policy of G.B. in the capture of St. Eustatius has been constantly reprobated by some of her wisest Statesmen. But whatever her policy might at that period be, it is manifest that a very different one is now pursued. British Goods are issued from the Enemy’s lines with greater industry than they have ever been, and as is universally believed, with the knowledge, if not at the instigation of those in power. Indeed they would counteract their new System in doing otherwise. The sense of the Eastern States will appear from the ays & nos on the question. Mr. Adams in his last despatches ascribes much of the late pacific symtoms in the British Nation, and of the facilities which begin to attend his mission in Holland, to our proscription of British Merchandize.

You have not sufficiently designated the papers from M- R. Mor—s from which you wish an extract. I do not recollect nor can I find any letter which contains a state of the finances except his circular letters which may be found either among the legislative or Executive Archives. If you should be disappointed in these researches, I will on a renewal of your demands, renew my researches. My charity I own can not invent an excuse for the prepense malice with which the character and services of this gentleman are murdered. I am persuaded that he accepted his office from motives which were honourable and patriotic. I have seen no proof of misfeasance. I have heard of many charges which were palpably erroneous. I have known others somewhat specious vanish on examination. Every member in Congress must be sensible of the benefit which has accrued to the public from his administeration. No intelligent man out of Congress can be altogether insensible of it. The Court of France has testified its satisfaction at his appointment which I really believe lessened its repugnance to lend us money. These considerations will make me cautious in lending an ear to the suggestions even of the impartial; to those of known and vindictive enemys very incredulous. The same fidelity to the public interest which obliges those who are its appointed guardians, to pursue with every vigor a perfidious or dishonest servant of the public requires them to confront the imputations of malice against the good and faithful one. I have in the conduct of my colleague here a sure index of the sentiments and objects of one of my colleagues who is absent relative to the department of finance.
The Chevr. de la Luzerne tells us he has written to the Govr. on the subject of the transaction between them, and has no doubt that the difficulties which attended it will be removed.
A Letter from Mr. Adams of an older date but recd. since the one mentioned in my last, confirms the article relating to Friesland in the Letter from Mr. Barkley. There are some opinions & circumstances however stated in this letter which its priority will scarcely reconcile with those mentioned in the other. At the date of it which was the 11th. of March he was not sanguine as to the unaniminity of Holland, and less so as to an early concurrence of the other Provinces. What is singular is that his apprehensions with respect to the first Province were drawn from the conduct of Amsterdam, which has heretofore been the cornerstone of all his expectations. This revolution in the City is the effect he says of a revolution in the Regency
The Deputies to the s. states set off on Sunday last. Congress on a report of the Committee on the Resolutions of the House of Delegates, have authorized them to make such explanations relative to the flags as they shall judge expedient. In a letter which I wrote by a private hand since the last post day, I have been pretty full as to the sentiments of Congress with regard to the Resolutions. I wish to hear whether this extra letter reaches you safe or not.
Your favor of the 21st. came in better season than the preceding one. In the argument relating to the Flags you might have added to the passports for Salt, a case still more directly in point. A Letter from Govr. Jefferson of the 7th. of Feby. 81. refers it to the Delegates to obtain permission to send provisions to N.Y. in stead of hard money for the subsistance of the Prisoners. The Enemy at that day refused to accept Tobo. but were willing to accept these more necessary articles. Congress refused to give passports for the latter. It may be sd. indeed that this was prior to the ratification of the federal Articles. But it will at least justify Congress & the Viga. Delegates in particular in presuming on the concurrence of the State in the measure in question. As to the simple right of granting flags it is impossible to shake it on any principle. It is a lesser power evidently involved in the major one of making peace. A flag is a partial truce as a truce is a temporary peace. I recollect that when the Committee consulted Genl. Washington & the Superintendt. it was unanimously supposed that a remittance of Tobo. to N. York wd. be less obnoxious to  than of the identical money, recd. from them.
The resolutions of the Assembly agst. insidious negociations are very apropos. I hope all the Legislatures now sitting will enter into similar ones spontaneously & unanimously. It will always be best for Congress to appear to follow rather [than] lead the sentiments of their constituents, & particularly so in the present instance. We immediately sent a copy of them to minister of France.
Yrs w[ith] friendship of
The News from the W Indies is not yet decided to the conviction of every mind. Mine is unable to withstand the evidence derived from the Jamaica Head in the inclosed Gazettes of Saturday last. [The pape?]r of this morning I inclose to Mr. Jones, with [w]hom you will interchange a perusal. In case he sd not be at Richmond you will open the letter addressed to him. I shall give him the same provisional authority over the one addressed to you. I fear however from your silence as to your return that he will not have occasion to exercise it. Mr. C. Griffin who got hither on Sunday gives me some hopes on this subject.
Genl Washington has transmitted to Congress sundry informations he has recd. of preparations at N. Y. for expediting from thence, a considerable number of Ships. Whether they are to convey troops & whither, or to bring off troops from other places is uncertain. He has also transmitted to Congress an answer to him from Genl Carlton on a demand made at the instance of the Legislature of S. Carolina of a retransportation of the exiles at the expence of the King of G. B. This demand was instituted not executed during the Command of Clinton, from whom an imperious refusal was calculated upon. In pursuance of the views of the new System, his successor weeps over the misfortunes of the exiles, and in the most soothing language that cd be framed, engages to comply fully with the application. This incident at once mortifies our pride & [s]ummons our vigilance. We have n[othing] f[urther from Carlton] on the main poin[t.]
The communication expected in my last from the M. of F. has been recd. and afforded a very seasonable occasion which was improved, of renewing the assurances suited to the present crisis.
I have a letter of the 15 of March from Mazzei in which he complains much of being neglected, dilates on the prospect & effects of a Turkish war & refers me to some of his patriotic publications transmitted to the Govr.
Mr. Webb will set off tomorrow or next day. By him I will try to send the Journals.
